Citation Nr: 0010903	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
acquired in service.

2.  Entitlement to service connection for lung cancer due to 
tobacco use during service or nicotine dependence acquired in 
service.

3.  Entitlement to service connection for heart disease due 
to tobacco use during service or nicotine dependence acquired 
in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1961 to November 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for nicotine dependence acquired in service is supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

2.  The veteran's claim of entitlement to service connection 
for lung cancer due to tobacco use during service or nicotine 
dependence acquired in service is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

3.  There is no competent medical evidence indicating that 
the veteran's heart disease is due to tobacco use during 
service or nicotine dependence acquired in service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for nicotine dependence acquired in service is well grounded.  
38 U.S.C.A. § 5107 (West 1991).
2.  The veteran's claim of entitlement to service connection 
for lung cancer due to tobacco use during service or nicotine 
dependence acquired in service is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for heart disease due to tobacco use during service or 
nicotine dependence acquired in service is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  However, the Board must first determine 
whether the veteran has submitted well-grounded claims as 
required by 38 U.S.C.A. § 5107(a).  To establish that a claim 
for service connection is well grounded, there must be a 
medical diagnosis of a current disability; medical evidence, 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  A claim may also be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran contends that he began smoking cigarettes during 
service and consequently became nicotine dependent.  He also 
states that he developed lung cancer and heart disease due to 
tobacco use during service or nicotine dependence acquired in 
service.

A determination as to whether nicotine dependence, per se, 
may be considered a disease or injury for disability 
compensation purposes is an adjudicative matter to be 
resolved by adjudicative personnel, based on accepted medical 
principles relating to the condition.  Direct service 
connection of disability may be established if the evidence 
shows that injury or disease resulted from tobacco use during 
active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).

A determination as to whether service connection for a 
disability attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, 
and, therefore, as secondarily service connected pursuant to 
38 U.S.C.A. § 3.310(a) depends on whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  If each of these three questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  These are questions that must be answered 
by adjudicative personnel applying established medical 
principles to the facts of particular claims.  VAOPGCPREC 19-
97, 62 Fed. Reg. 37954 (1997).

Public Law No. 105-206 prohibits service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service, but applies only to claims filed 
after June 9, 1998, and thus does not apply to the instant 
appeal.

The veteran's service medical records are entirely negative 
for any complaints or treatment of a cardiopulmonary 
disability during service.  Statements by the veteran and his 
wife supported the veteran's contention that he had not 
smoked cigarettes (other than for purposes of 
experimentation) prior to entering active duty.  The veteran 
has indicated that he had smoked ever since leaving service, 
and did not quit until 1992 (and then he quit only 
temporarily).

Private medical records indicate that the veteran suffers 
from current disabilities including lung cancer and heart 
disease.

In a March 1998 letter, the veteran's private physician, 
Edward B. Herzig, M. D., stated that the veteran's lung 
condition was "due to his smoking."
An April 1998 letter from the veteran's private physician, 
Richard S. Glaser, M. D., contains the following:

[The veteran] was seen by me undergoing 
surgery for a carcinoma of the lung 
involving his left upper lobe.  The 
question has been raised as to the 
etiology of the carcinoma of the lung and 
most certainly this is related to 
cigarette smoking.  It is very rare to 
find carcinoma of the lung in non-smokers 
although it does occur, it is less than 
5% of the carcinomas.  I feel reasonably 
sure that this is directly related to his 
cigarette smoking habit.

In a September 1998 letter, Dr. Herzig stated as follows:

My patient [the veteran] states his 
addiction to cigarettes began in 1961 
when he entered the military.  He has 
been told time and time again to quit 
smoking but [the veteran] is dependent on 
them.  In my medical opinion, I believe 
this to be true.

The Board finds that the letters from Dr. Glaser and Dr. 
Herzig provide sufficient medical evidence of medical 
causation for purposes of establishing well-grounded claims 
of service connection for nicotine dependence and lung cancer 
under Epps and Savage.  The letter from Dr. Herzig 
essentially states (when read in the light most favorable to 
the veteran) that the veteran did in fact become nicotine 
dependent after he entered service, and the letters from Dr. 
Herzig and Dr. Glaser link his lung cancer to cigarette 
smoking.  While Dr. Glaser's letter does not state that the 
veteran's lung cancer was due to the direct, unbroken 
continuation of the nicotine dependence that had begun in 
service, such evidence can be inferred from Dr. Herzig's 
letters.  Accordingly, the claims of entitlement to service 
connection for nicotine dependence acquired in service and 
for lung cancer due to tobacco use during service or nicotine 
dependence acquired in service are well grounded.  
38 U.S.C.A. § 5107 (West 1991).

However, the Board notes that no physician has linked the 
veteran's heart disease to tobacco use during service or 
nicotine dependence acquired in service.  Consequently, the 
claim of entitlement to service connection for heart disease 
due to tobacco use during service or nicotine dependence 
acquired in service is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


ORDER

The veteran's claims of entitlement to service connection for 
nicotine dependence acquired in service and for lung cancer 
due to tobacco use during service or nicotine dependence 
acquired in service are well grounded, and to that extent his 
appeal is granted, subject to the following remand portion of 
this determination.

The veteran's claim of entitlement to service connection for 
heart disease due to tobacco use during service or nicotine 
dependence acquired in service is denied.


REMAND

As the veteran has presented well grounded claims for service 
connection for nicotine dependence acquired in service and 
for lung cancer due to tobacco use during service or nicotine 
dependence acquired in service, the Board must now evaluate 
the claims on the merits based on all the evidence of record.  
Initially, the Board finds that while the veteran has been 
given adequate notice of the need to submit evidence or 
argument, an opportunity to submit such evidence or argument, 
and an opportunity to address the question at a hearing, 
since the RO found the claims to be not well grounded and, 
therefore, did not adjudicate the issue on the merits, a 
remand is warranted so that the veteran will not be 
prejudiced by the Board's present consideration of the claims 
on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board also finds that additional development is necessary 
to ensure the promulgation of a fully informed decision.  In 
this regard, the Board observes that, while the veteran has 
submitted a medical statement that supports his claims, it is 
somewhat vague and there is no indication that the physician 
reviewed the claims file.  The Board may consider only 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, the Board is 
always free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In this case, it is the Board's judgment that 
the veteran should be afforded a VA examination that includes 
opinions as to whether his nicotine dependence began during 
service and whether such or tobacco use during that time is 
causally linked to his lung cancer.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
examination to determine if he meets the 
criteria for nicotine dependence.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  All indicated tests should 
be accomplished, as determined by the 
examiner.  If the examiner determines 
that the veteran meets the diagnostic 
criteria for nicotine dependence (based 
on criteria set forth in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (1994)), the examiner 
should determine if it is as likely as 
not that the veteran became dependent on 
nicotine while in service.  The examiner 
should then determine if it is as likely 
as not that the veteran's lung cancer is 
due to the direct, unbroken continuation 
of the nicotine dependence that had begun 
in service, or whether it is as likely as 
not that the veteran's lung cancer is 
causally linked to his tobacco use during 
service.  The medical basis for any 
opinions expressed should be clearly 
established for the record.

2.  Thereafter, the RO should adjudicate 
the claims of service connection for 
nicotine dependence acquired in service 
and for lung cancer due to tobacco use 
during service or nicotine dependence 
acquired in service.  If the claims are 
denied, a supplemental statement of the 
case should be issued to the veteran and 
his representative, and they should be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 


- 7 -


